Title: To Thomas Jefferson from William Dorsey, 7 October 1825
From: Dorsey, William
To: Jefferson, Thomas


                        Sir,
                        
                            Glasgow—October 7th 1825
                    I hope you will pardon the liberty I now take in addressing you unknown as I presumably am to you but I am led to do this from two causes the first my knowledge of your humanity of feeling thro’ having read your correspondence with an old friend of yours—which friend was the late Alexander Donald Esquire (formerly of Richmond Virginia—but in the last years of his life of Paper Buildings Temple London and  Nuneaton Celling near Coventry Warwickshire) of the firm of Donald & Burton London—I have many of your letters Sir to  Mr Donald by me—in which letters you have expressed the greatest of friendship for him both before and after the unfortunate failure of the house of Donald & Burton and when I have been in my great distress myself I  have often very often made up my mind to address you—but much as I have suffer’d I have always felt ashamed. but my situation Sir has now become so truly miserable that I really cannot longer resist the impulse. in consideration of the sufferings of my Wife and two sons—I must now beg leave to say a few words as regards myself by way of explanation—It is hardly possible Sir that you could know any thing respecting me when I was in Richmond—but I was brought up by Mr Donald when in Richmond the same as if I had been his son. My Mother was servant to Mr Donald when he lived in the Old Capitol and my father was I have always understood a gentleman of Baltimore— Mr Donald brought me to this country with a natural son of his rather younger than myself in the year 1790 when he came home in the Ship Grand Duke Captain Pollock—and in which Voyage we had the former President of the U. States brother Mr Madison with us—I mention these circumstances by way of  corroboration—I was sent down to Mr Donald’s uncle Provost Donald of Mountblow near Glasgow a boy with Mr Donald’s Son for our education—after finishing which I went up to England to assist in the management of the Coal Works at Nuneaton—when after some years time I married Mr Donalds daughter my present wife—Miss Donald was as you most probably know Sir a natural daughter Mr Donald having never been married—but Mr D. always brought her up in every respect as a lawful child—and introduced her to life in the proper character of his daughter—After Mr Donalds decease which was on the 9th of April 1808 I succeeded him in the possessing of his Celling and other effects—his son James being dead—I carried on the works till the year 1815—when from the depressed state of the inland coal trade I was under the necessity of disposing of the leases and with the remains of my then small  property  I came down here to  but I again unfortunately got into another coal concern down here by which I lost every thing—and have for the last five or six years suffered most severely—but all my endeavours to do any thing hitherto have been unsuccessful—I have tried at several things Sir—but  from the want of capital I have never been able to get forward—tho’ I have tried to act upon the expression of Pope “Hope travels  thro’ nor quits us when we die” with pleasure Sir have I frequently read your letters (to Mr Donald) to different companies of gentlemen where I have been during which contain your sentiments to him  of the state of Politics at the commencement of the French Revolution and of your warmth of attachment to him—they are and will  be treasured by our family—The Circumstances which have led me to take this liberty are these Sir—first my reduced situation which has compelled to take up the resolution of going directly to Paris to settle there as a Teacher of English not knowing what to do in this Country. I was there last Autumn and from what I then saw I think I could in time made a plain support for my family and be able to finish the education of my sons the eldest of whom is now near 14 and the the second 12 years of Age—and I think Paris a good place for so doing—but Sir my means are scant very scant to carry  my plans into effect—however I mean if possible to leave this in the course of a fortnight—for Havre De Grace & thence to Paris—it is to solicit your kind assistance towards the Daughter and grand children of your old friendMr Donald—believe me Sir it is much wanted—nothing but the greatest distress would make me make the Application altho’ I feel  every conviction that my Appeal will  meet with attention—The Anxious feelings of a Parent will make a man subject his disposition to many things he never thought of in more prosperous days—but I feel honoured in the present opportunity of addressing you—and look forward with pleasure to the receipt of an answer—even should it not contain any Assistance—I was reminded to apply to you by reading in the News papers yesterday of the meeting of yourself—Mr Dela Fayette—Mr Madison and Mr Munroe—and the regret express’d by Mr Adams being only wanted to complete a meeting of the greatest friends of true Liberty—As Mr Donald was well known Sir to Mr Madison—Mr Munroe—and Mr Pinckney—(the two last gentlemen I had the honour to meet at their private houses when Ministers from the U.S. to the Court of St James upon some little business which on Mr Donalds Account they behaved to me with the most marked Attention. and interested themselves strongly in their public Character towards obtaining my ends wh thro’ Mr Pinckneys letter to General Lyman then Consul in London I succeeded in) may I take the liberty of most respectfully soliciting you to either speak or write to those gentlemen in our behalf—they would perhaps for the respect they bore to Mr Donald do something for those he has left behind him—Pray Sir—Are any of the late Benjamin Harrisons Esqr of Brandon Children residing there now? Will you please inform me if there is—Col Harrison used to be very much attached to Mr Donald—And there were two Mr Lewis—(one named Fielding)—If I knew him to address them I would—As likewise my Old Ship Companion John Randolph Esqr (whom I used familiarly to call Jack Randolph)—who came over here in the Grand Duke for his education—tho’ when he was young he did not bid to be of a very warm disposition—but time and example in America may have improved him—As to Mr James Brown who married Mr Burtons widow—and who had a Child or two by my mother—One of whom I list about 26 Years of Age is now living very respectfully with her Aunt Mr Browns Sister in Edinburgh its of little use my writing to him having formerly done so without receiving any benefit having been informed by his sister here that he has a large family—and has met with many severe losses—During the residence of Mr Rush as Minister Plenipotentiary to the Court of St James’ I had the honour of several conversations with him as to the propriety of my leaving England for the U.S. which he strongly persuaded me from unless I was able to take out with me a handsome sum of money—for he said America was not in want of population—If you do me Sir the distinguished honour to write to me may I beg that you will address your letter to me Care of Monsr Collinett Hotel Etats Unis Paris.’ I forget the name of the Street I stopped there last year when I was in Paris on my return from Toulouse & Bordeaux where I had been travelling as Companion to a Jersey gentleman—I hope you will pardon me for troubling you with so long a letter on my own concerns—but as the future happiness and Comfort of my Wife and Sons may in a great measure depend upon the issue I trust it will plead for me—I am not Certain who is the present Minister from the United States to the Court of France but I rather think it is Mr Rush—may I still farther encroach upon your goodness by begging that you would so far introduce me to his Excellency as to procure his Countenance and Assistance to me in France so far as he finds me deserving of it—I have a two fold motive in this Sir. that first the immediate forwarding of my infant concern as teacher—and the grand one the establishing of my sons in life—for the “every Crow thinks their own child the fairest”—yet divested of that—I hope I may say in sincere truth that my two sons are as clever and as promising boys (for their Ages) as are generally seen—indeed our partial friend consider them rather superior to the generality of boys—If you can point out Sir any way in which my pen exertions can be render’d serviceable to you or any of your friends in the Quarter to which I am going—I beg that you will do me the honour to command me—I have the honour to be, Sir, with the greatest respect, Your Most Obedt & humble Servant
                        Will: Dorsey